Judgment, Supreme Court, New York County (Kibble F. Payne, J.), entered June 4, 2003, which, after a jury trial, awarded plaintiffs infant damages, after apportionment, in the principal amount of $412,500 for past pain and suffering, unanimously affirmed, without costs.
The seven-year-old infant suffered a concussion, postconcussion syndrome, post-traumatic stress disorder and cognitive deficits, which constitute “serious injury” pursuant to Insurance Law § 5102 (d) (Chapman v Capoccia, 283 AD2d 798 [2001]; Jordan v Goldstein, 129 AD2d 616 [1987]). There was conflicting expert medical testimony as to whether these injuries resulted from being struck by the taxi owned and operated by defendants. The jury’s verdict on this credibility issue was supported by a fair interpretation of the evidence (Lichtenstein v Bauer, 203 AD2d 89 [1994]). The award for pain and suffering does not deviate materially from reasonable compensation for such injuries (CPLR 5501 [c]; Roness v Federal Express Corp., 284 AD2d 208 [2001]). Finally, plaintiffs counsel’s summation did not deprive defendants of a fair trial. Concur—Andrias, J.P., Ellerin, Lerner and Gonzalez, JJ.